Citation Nr: 1036735	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to payment of burial expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to August 
1947.  The Veteran died in February 2003.  The Appellant is the 
Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Appellant did not appear at a hearing 
before the Board.  Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn. 38 
C.F.R. § 20.704(d).

In June 2009, the Board remanded the case to the RO to obtain 
private medical records.  In September 2009, VA, in writing, 
requested the Appellant to identify all medical treatment and 
explained that a prior authorization received in August 2004 had 
expired, requiring that a new one be executed.  The Appellant has 
not responded.  As the requested development has been completed, 
no further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in February 2003, and the immediate cause of 
death listed on the death certificate was cardiac arrest due to 
coronary heart disease.

2.  At the time of his death, the Veteran was service connected 
for seborrheic dermatitis, rated 30 percent disabling.
3.  The coronary artery disease was not affirmatively shown to 
have had onset during service; coronary artery disease was not 
manifested to a compensable degree within one year from the date 
of separation from service; coronary artery disease, first 
diagnosed after service beyond the one-year presumptive period as 
chronic disease, is unrelated to an injury, disease, or event of 
service origin; coronary artery disease was not caused by or 
aggravated by service-connected seborrheic dermatitis. 

4.  Seborrheic dermatitis did not caused or contributed to the 
cause of the Veteran's death.

5.  In March 2003, VA received an application for burial benefits 
from B. R., and all invoices, bills, and documents listed B. R. 
as the payor or debtor and did not mention anyone else as a payor 
or debtor for the amounts owed.

6.  In July 2003, VA paid $300.00 for funeral costs and $300 for 
cemetery and plot costs to B. R. 

7.  In May 2004, the Appellant submitted an application for 
reimbursement of burial expenses, but has not submitted any 
document naming her as the party responsible for or who paid a 
funeral cost or burial cost.


CONCLUSIONS OF LAW

1.  Coronary heart disease was not due to disease or injury 
incurred in or aggravated by service and the service-connected 
seborrheic dermatitis did not cause or contribute to the cause of 
the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2009).

2.  The criteria for payment of non-service connected burial 
expenses have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 



In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the Veteran's death, 
the VCAA notice must include: (1) a statement of the conditions, 
if any, for which the Veteran was service-connected at the time 
of his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and in September 2009.  The Appellant 
was notified that the Veteran's service-connected disability was 
seborrheic dermatitis. The Appellant was notified of the evidence 
needed to substantiate the claim of service connection for cause 
of death based on a service-connected disability, namely, a 
service-connected disability caused or contributed to the cause 
of the Veteran's death.

The Appellant was notified of the evidence needed to substantiate 
the claim of service connection for cause of death based on a 
condition not yet service connected, namely, evidence of an 
injury or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.   




The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that she could submit non-Federal records, such a private medical 
records, or authorize VA to obtain any non-Federal records on her 
behalf.  The notice included the provisions for the effective 
date of the claim.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004) (to the extent of pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the 
evidence and information required to substantiate the claim based 
on a service-connected condition and for a condition not yet 
service-connected).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect was 
cured as after the RO provided substantial content-complying VCAA 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, invoices and documents regarding the Veteran's funeral 
and burial, and his death certificate.  In September 2009, the RO 
asked the Appellant to submit or authorize VA to obtain medical 
records concerning the Veteran, but the Appellant has not 
responded.

While VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, 38 U.S.C.A. § 5103A , a claimant has the responsibility to 
present and support a claim for benefits under laws administered 
by the VA, 38 U.S.C.A. § 5107(a).  Thus, the Appellant was 
advised by way of letters from the RO of the need to submit 
medical evidence, or to submit sufficient information so that VA 
could assist her in obtaining the medical evidence, but she has 
failed to do so.  The Board therefore concludes VA has met the 
duty to assist in regarding medical evidence.  

VA must obtain a VA medical opinion when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2008).




The Board has considered whether a VA medical opinion is 
necessary and finds that because there is no evidence to suggest 
that the Veteran's fatal coronary artery disease was in related 
in any way to an injury or disease or event in service or to his 
service-connected disability, a VA medical opinion is not needed 
to decide the claim.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Appellant in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection for the Cause of Death

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed to the cause 
of death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related to the cause of 
death.

For a service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312.


The standard for determining service connection are: 

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty. 38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including coronary artery disease, if the disease becomes 
manifest to a compensable degree within one year after service. 
38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309.



Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a). Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Facts 

The Veteran served on active duty from January 1942 to August 
1947.  The service treatment records contain no complaint, 
finding, history, treatment, or diagnosis of a heart abnormality.  
On separation examination, the Veteran's heart sounds were of a 
good quality and regular rhythm without any murmur.

According to the death certificate, the Veteran died in February 
2003 at the age of 78.  The cause of death was a cardiac arrest 
due to coronary heart disease.  No other condition was listed as 
contributing to the cause of death.  The informant for the death 
certificate was B. R., daughter of the Veteran.  There are no 
other relevant records pertaining to coronary artery disease.

At the time of his death, the Veteran was service-connected for 
seborrheic dermatitis (hereinafter referred to as dermatitis), 
rated 30 percent disabling.

Analysis

On the basis of the service treatment records alone, coronary 
artery disease was not affirmatively shown to have been present 
in service, and service connection for the fatal coronary artery 
disease under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. 
§ 3.303(a) is not established.  

Also, as there is no competent evidence either contemporaneous 
with or after service that coronary artery disease was noted 
during service, the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  

After service, coronary artery disease, was first diagnosed on 
the death certificate, 55 years after service, well beyond the 
one-year presumptive period following separation from service in 
1947 for coronary artery disease as a chronic disease under 38 
U.S.C.A. §§ 1112 and 1131 and 38 C.F.R. §§ 3.307, 3.309.

On the question of whether service connection may be granted on 
the basis that the fatal coronary artery disease were first 
diagnosed after service, considering all the evidence, including 
that during and after service, under 38 C.F.R. § 3.303(d),the 
record does not contain competent evidence, lay or medical, that 
links coronary artery disease to an injury, disease, or event in 
service, and in the absence of competent evidence suggesting such 
an association, but is too equivocal or lacking in specificity to 
support a decision on the merits, and in the absence of credible 
evidence of continuity of symptomatology, there is no possible 
association with service, and VA is not required to further 
develop the claim on the theory of that coronary artery disease 
was related to service under 38 C.F.R. § 3.303(d), by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Appellant does argue that the service-connected dermatitis 
caused or contributed to the cause of the Veteran's death.




Under certain circumstances, a lay person is competent to offer 
an opinion on a simple medical condition.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.

Whether the service-connected dermatitis caused or contributed to 
the cause of the Veteran's death is not a simple question of 
medical causation, because such an opinion requires specialized 
education, knowledge, or experience and such an opinion cannot be 
rationally based on the Appellant's personal observation.

As an opinion on causation in this case requires specialized 
education, knowledge, experience, and as no factual foundation 
has been established to show that the Appellant is qualified 
through education, knowledge, or experience to offer such an 
opinion, the Appellant's opinion is not competent evidence on the 
question of causation and the lay opinion is excluded, that is, 
the lay opinion is not to be consider as evidence in support of 
the claim. 

Where, as here, there is a question of a causation that is not a 
simple medical condition, competent medical evidence is required 
to substantiate the claim.   Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical opinion. 38 C.F.R. 
§ 3.159. 
As the Appellant's opinion is not competent evidence on the 
question of whether the service-connected dermatitis caused or 
contributed to the cause of the Veteran's death and as the record 
does not contain competent medical evidence that links the 
service-connected dermatitis as the cause or contributory cause 
of the Veteran's death, and in the absence of competent evidence 
suggesting such an association, there is no possible association 
with service, and VA is not required to further develop the claim 
on the theory of that the service-connected dermatitis caused or 
contributed to the cause of the Veteran's death by obtaining a VA 
medical opinion under the duty to assist.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It is the Appellant's general evidentiary burden to establish all 
elements of the claim, including the association to service or to 
a service-connected disability.  38 U.S.C.A. § 5107(a).  Fagan v. 
Shinseki, 573 F.3d. 182, 1287 (2009).  

In the absence of any such competent evidence, the preponderance 
of the evidence is against the claim that coronary artery 
disease, the cause of the Veteran's death, was related to an 
injury, disease, or event in service or that the service-
connected dermatitis caused or contributed to the cause of the 
Veteran's death and service connection for the cause of the 
Veteran's death is not established, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Burial Benefits

VA may pay a sum not exceeding $300 for funeral and burial 
expenses, as well as a $300 plot allowance, for a deceased 
Veteran who, at the time of death, was in receipt of compensation 
or pension.  38 U.S.C.A. § 2302, 2303.

Moreover, if the Veteran's death is the result of a service-
connected disability, VA shall pay the funeral and burial 
expenses in an amount not to exceed $2,000.  38 U.S.C.A. § 2307; 
38 C.F.R. § 3.1600.

Facts

As decided above, the cause of the Veteran's death is not related 
to service or to service-connected dermatitis, and the Appellant 
does not meet the criteria for eligibility for the greater burial 
benefit available if the Veteran's death was service connected.  
Nevertheless, the Appellant argues that she should be paid the 
lesser benefits asserting that she paid the expenses and B. R. 
has submitted a fraudulent claim.

In March 2003, VA received an application for burial benefits 
from B. R., a daughter of the Veteran, who attached a copy of a 
receipt of payment and letter from the owner of the cemetery, a 
receipt order for a burial box, and a statement and receipt of 
payment from a funeral home.  All documents listed B. R. as the 
payor or debtor and did not mention anyone else as a payor or 
debtor for the amounts owed.

In June 2003, VA contacted the funeral director and confirmed 
that B. R. paid the mortuary in full. 

In July 2003, VA paid $300 for funeral costs and $300 for 
cemetery and plot costs to B. R. 





In May 2004, the Appellant submitted her own application for 
burial benefits, attaching another copy of the statement from the 
funeral home that was an exact duplicate of the one submitted by 
B. R. in March 2003 except for handwritten notations by the 
Appellant explaining what expenses that were paid by her and what 
expenses were paid for by another person named only by his first 
name, "P," but his relationship to the Veteran has not been 
explained.  

The statement still lists B. R. as the person responsible for 
payment.  The Appellant also included a photocopy of two 
cashier's checks made by the Appellant.  One named B. R. and 
stated it was for the funeral expenses of the Veteran.  The check 
was issued in March 2003.  The second cashier's check, issued in 
February 2003, named J. M. who, according to the documents 
submitted by B. R., was the administrator to the section of the 
cemetery where the Veteran was buried.  The reason for the check 
is not listed.  

In August 2004, the Appellant submitted a statement arguing that 
the Veteran's service-connected dermatitis contributed to the 
Veteran's death.

The RO denied the Appellant's claim in October 2004, determining 
the Veteran's death was not service connected and in any event, 
the Appellant was not entitled to reimbursement for burial 
benefits since B. R. was entitled to reimbursement as the person 
who paid the expenses for the Veteran's funeral.

Analysis

The Appellant asserts that VA should pay her claim for 
reimbursement for burial expenses, because B. R. submitted a 
fraudulent claim for reimbursement of burial expenses.  

B. R. filed her claim first in March 2003 shortly after the 
Veteran's death.  All documents were either invoices or receipts 
naming her as both the responsible party and debtor for the 
funeral and burial.  No other person was named as a debtor or a 
person who directly paid costs.  VA also contacted the mortuary 
to confirm that its bill had been paid and the person who paid 
the bill was B. R.  Consequently, VA reimbursed B. R. as the 
evidence indicated that she was the responsible party who agreed 
to pay expenses and that she in fact paid the claims for payment 
of burial expenses.  

The Appellant did not file her application until over a year 
after the Veteran's death.  To date, she has not submitted any 
evidence that she was the primary party responsible for a funeral 
or burial cost or that she directly paid one of these costs.  She 
has presented copies of two checks, but one check does not list 
why the check was prepared, that is, it is related to the burial 
of the Veteran.  The other check does state it is for funeral 
expenses and lists B. R. as the payee.  

Although not clearly articulated by the Appellant, it appears she 
is contending that while B. R. initially paid the costs, the 
Appellant reimbursed her for the expenses and B. R. ultimately 
did not bear any of the financial costs in the Veteran's funeral 
and burial.  That check, however, does not clearly indicate the 
Appellant paid all of the Veteran's funeral expenses with the 
exception of the amounts she acknowledges were paid by "P" and 
B. R. was completely reimbursed for the costs.  

At best, the evidence suggests both the Appellant and B. R paid a 
portion of the funeral and burial costs.  The law provides a 
maximum one-time payout and each creditor or payor is not 
entitled to VA reimbursement once the maximum is reached.  


In this instance, the RO followed VA procedure that if two or 
more claimants apply for burial benefits, the claim of the 
initial creditor will take precedence.  VA Adjudication Procedure 
Manual, M21-1, Part VII, Chapter 1, 1-D-10.  In this instance, B. 
R. filed her claim first and the evidence established she was the 
responsible party who agreed to and did pay the burial expenses.  
For these reasons, the Board finds the Appellant is not entitled 
to $300 for funeral and burial expenses, as well as a $300 plot 
allowance.

To the extent the Appellant argues that B. R. submitted a 
fraudulent claim and it is VA's responsibility, not the Appellant 
to recoup the amounts from B. R., "fraud" is an act committed 
when a person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in any 
way procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any laws 
administered by VA (except laws relating to insurance benefits). 
38 C.F.R. § 3.901(a). 

Except for the Appellant's bare allegation, the Appellant has 
submitted no evidence that B. R submitted a fraudulent claim 
beyond the cashier's check made payable to B. R. and, as noted, 
does not preclude the possibility that B. R. has paid a portion 
of the expenses.  Further, all of the invoices, statements, and 
receipts submitted by B. R. appear to be authentic.  There are no 
indications that the documents have been altered, forged, or are 
false and fraudulent documents.  Further, VA confirmed it was B. 
R. who physically paid for the services of the mortuary.  









In short, the Appellant has not presented objective evidence that 
contradicts the documents submitted by B. R., or that she paid 
without reimbursement the expenses for the Veteran's funeral and 
burial.  Therefore, the Appellant's arguments that B. R. 
committed fraud and VA should pay burial benefits to the 
Appellant lacks legal merit. 

For all of the foregoing reasons, the Board finds that the 
Appellant is not entitled to non-service connected burial 
benefits.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The Appellant is not entitled to non-service connected burial 
benefits, and the appeal is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


